Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160080
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 160080
                                                                    COA: 347419
                                                                    Kent CC: 18-004336-AR
  FRANK MARCHESE,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 19, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2020
           s0420
                                                                               Clerk